Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  Claims 4 recites the limitation “plurality of support assemblies” twice in “a plurality of tank support assemblies and a plurality of tank support assemblies and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "said first side and said second side of a front mounting platform " in line 2.  There is insufficient antecedent basis for the limitations “first side” and “second side” in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (20180245739 ) in view of Choi (KR 20050070341).
Regarding claim 1, Vaughn, discloses a recirculating chemical fluid storage system, wherein: said recirculating chemical fluid storage system comprises a support frame 102, a chemical tank 118, and a water manifold 122 (Para 24,42); said recirculating chemical fluid storage system is configured to recirculating and agitate fluids in said chemical tank with pump (Para 49 discloses pump with circulation line 120) to reduce any settlement and keep precipitates to a minimum (recirculation from bottom to top, Fig 2,4, would reduce sedimentation and improve sediment mixing) ; said recirculating chemical fluid storage system comprises a plumbing assembly 14,146, one or more pumps (Para 49, at 146), and a drive system (pump would necessarily have a drive motor); and said support frame comprises (Fig 1) a front end, a rear end, a first side, and a second side.
Lambert discloses recirculation mechanism having a pump (with line 120, Para 49) but fails to disclose multiple pumps. Choi, Fig. 3, teaches a recirculation mechanism with multiple pumps 113a,113b in parallel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system disclosed by Vaughn with recirculation mechanism with multiple pumps 113a,113b in parallel as taught by Choi in order to enable selective circulating fluid flowrate.
The recitation “multi-tank recirculating chemical fluid storage system for receiving and managing one or more fluids at multiple stage frac jobs” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II):
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given above, the claimed structure finds their equivalents in the reference(s) applied.  As such the recirculating chemical fluid storage system of Vaughn is readable as a “multi-tank recirculating chemical fluid storage system for receiving and managing one or more fluids at multiple stage frac jobs”. 
As to claim 2, Vaughn shows the support frame 102 with a trailer hitch (left end of Fig 1), and a trailer wheel assembly 108.
As to claim 3, the recirculating chemical fluid storage system is mounted to said support frame 102 and function as a trailer on said trailer hitch (left end of Fig 1), and a trailer wheel assembly 108; and accordingly, said multi-tank recirculating chemical fluid storage system is transported as any other semi-trailer and placed into service with ease (Para 31).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (20180245739 ) in view of Choi (KR 20050070341) further in view of Peters (US 20200406809).
Vaughn discloses chemical tank secured to said support frame with a plurality of tank support assemblies 112 and a plurality of tank support assemblies 112 but fasil to disclose tank straps.  Peters, Fig 4, teaches a similar tank retained on the support frame by tank straps 402.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system disclosed by Vaughn as modified with tank retained by straps as taught by Choi in order to improve tank securement to frame.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (20140367953) in view of Choi (KR 20050070341) and Peters (US 20200406809) further in view of Weimers et al (2017044921).
Vaughn fails to disclose chemical tank comprises multiple compartments.   Weimers, Fig 25, teaches a chemical tank for fracking system comprising multiple compartments 95, each compartment having a separate pump/plumbing system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system disclosed by Vaughn as modified with tank in the form of multiple compartments in parallel as taught by Weimers in order to provide redundancy.
Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753